DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claims 1, 11,13-19 and 24 there is a generic place holder “processing circuitry”  without further structure recited on the claim. Corresponding structure for the generic place holder was found in first paragraph of page 24 of the written description. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the threshold contamination pressure difference" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the respective filter contamination threshold" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 20-23 depends on claim 19, inheriting every limitation of claim 19 therefore rejected under 35 U.S.C. 112(b) for the reasons discussed above. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 24 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Regarding claim 1 the claim recites a system, which is a process and falls into the statutory categories of the invention. 
Step 2A Prong One: the claim recites a processing circuitry configured to collect pressure data from the pressure assembly at a first frequency, to generate pressure historical pressure sensor data by analyzing the collected pressure sensor data at a second frequency that is different than the first frequency and to store the historical pressure sensor data. It is evident from the limitations above all the steps involve gather data from the pressure sensor assembly and storing the collected pressure sensor data historical data. All these steps falls into the “mental process” group of abstract ideas because the recited steps are directed to mere data gathering and data analyzing with the aid of pen and paper. As per the claimed language, the pressure sensor data gathered and analyzed is not used to perform any action or control and anything. The recitation of processing circuitry in the claim does not negate the mental nature of these above limitations because the claim hereby  merely uses the controller as a tool to perform the otherwise mental process. 
Step 2A Prong Two: Besides the abstract ideas, the claim recites additional elements such as ventilation body, a filter in the ventilation body and a pressure sensor assembly. These additional elements describe the technical environment of the abstract ideas without any additional steps for implementing the abstract idea into significantly more. In addition the claim recites to compare current pressure sensor data with historical pressure sensor data that is mere data analysis of the gathered data. Thus this limitation in the claim is thus insignificant extra-solution activity. The processing circuitry is also an additional element which is required to carry out the steps of the mental concept. But the processing circuitry is recited as generic computing device, that is represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a processing circuitry. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Step 2B: The claim as a whole does not amount to significantly more than the recited judicial exception. The claim has number of additional elements which are processing circuitry, as ventilation body, a filter in the ventilation body and a pressure sensor assembly. The processing circuitry is at best the equivalent of merely adding the words  “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The additional elements as previously explained provides description of the technical environment of the abstract ideas as explained considered insignificant for the purpose of Step 2A Prong Two. The recitation of processing circuitry configured to gather data and store and compare the gathered data  is mere data gathering and analysis and is recited at high level of generality.  This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus these limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.
Claim 2 recites, the pressure sensor assembly includes: a first substrate on the first side of the filter; a first pressure sensor on the first substrate; a second substrate that is spaced from the first substrate, the second substrate being positioned on the second side of the filter; a second pressure sensor on the second substrate, the second pressure sensor electrically coupled to the first substrate; and a transceiver coupled to the first substrate and coupled to the first sensor and to the second sensor. The recitation of the additional elements as mentioned above describe the technical environment of the judicial exception without significantly more. 
Claim 3 recites, the processing circuitry coupled to the first substrate, the first pressure sensor, the second pressure sensor, and the transceiver and the processing circuitry is configured to determine a pressure difference between the first pressure sensor and the second pressure sensor. The claim includes no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea. Moreover the claim recites to find a difference between the first and second pressure sensor, that falls into the “mathematical concept” group of abstract ideas.
Claim 4 recites, wherein the ventilation body includes a wall with a first opening on the first side of the filter and a second opening on the second side of the filter and the pressure sensor assembly includes a differential pressure sensor coupled to the first opening and the second opening. The recitation of the additional elements as mentioned above describe the technical environment of the judicial exception without significantly more. 

Claim 5 recites, a system, comprising: a first substrate; a first pressure sensor on the first substrate; a second substrate that is spaced from the first substrate; a second pressure sensor on the second substrate, the second pressure sensor electrically coupled to the first substrate; and a transceiver coupled to the first substrate and coupled to the first sensor and to the second sensor. The additional elements as mentioned above describe the technical environment of the judicial exception without significantly more.
Regarding claims 6 and 7 the recitation of additional elements describe the technical environment of the judicial exception without significantly more.

	Claim 8 recites, wherein the processing circuitry is configured to determine a pressure difference between the first pressure sensor and the second pressure sensor
and the processing circuitry is configured to periodically collect the pressure difference between the first pressure sensor and the second pressure sensor at a first frequency, store the pressure difference, and periodically compare the stored pressure differences at a second frequency, the first frequency is more frequent than the second frequency. There is no additional element recited to integrate the judicial exception into significantly more. The claims also recites step for merely data gathering steps and analyzing the gathered data, without applying the analyzed data into a practical application such as controlling a process or taking any action based on the gathered and analyzed data.
	Claim 9 recites, wherein the processing circuitry is configured to average a plurality of sequentially collected pressure differences between the first pressure
sensor and the second pressure sensor to generate a plurality of average pressure differences of the filter and the plurality of average pressure differences are analyzed to determine a threshold reduced pressure difference for the filter. The claim recites to find a difference between average pressure differences, that falls into the “mathematical concept” group of abstract ideas. There is no additional element that would integrate the judicial exception into more. 
Claims 10 to 18 and 24 recite additional elements and mere data gathering steps describing the technical environment of the judicial exception without significantly more.
Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Najafi et al. (20190083917 A1). 
Regarding claim 5 Najafi et al. anticipates, a system (HVAC system air flow, [0010]), comprising:
a first substrate (connector 212 located on one plane of the air filter, [0086] and [0009]);
a first pressure sensor on the first substrate (pressure sensor 224 connected to the connector 212 located on one plane of the air filter, [0086] and [0009]);
a second substrate that is spaced from the first substrate (connector 214 located on other side of the plane of the air filter, [0086] and [0009]);
a second pressure sensor on the second substrate, the second pressure sensor electrically coupled to the first substrate (pressure sensor 226 connected to the connector 214 located on other side of the plane of the air filter, [0086] and [0009]; and
a transceiver coupled to the first substrate and coupled to the first sensor and to the second sensor (wireless communicator in connection with the pressure sensors connected to the connectors, [0014] and [0086]).

Regarding claim 6 Najafi et al. anticipates, the system of claim 5, further comprising: an air filter, the first substrate being on a first side of the air filter and the second substrate being on a second side of the air filter (air filter located on the vent having pressure connected to connector in one side of the air filter and another pressure sensor connected to connector on another side of the air filter, [0009] and [0086], see also [0014]).
Regarding claim 7 Najafi et al. anticipates, the system of claim 6, further comprising processing circuitry (controller) coupled to the first substrate, the first pressure sensor, the second pressure sensor, and the transceiver (wireless communicator connected to controller which is collecting data from the pressure sensors connected on either side of the air filters, [0014], [0086] and [0009]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8 and 11-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Najafi et al. (US 20190083917 A1) in view of Wang et al. (US 20170222866 A1). 
Regarding claim 1 Najafi et al. teaches, A system, comprising:
a ventilation body (vents, [0009]);
a filter in the ventilation body (air filter on the air path of the vent, [0009] and [0014]);
a pressure sensor assembly coupled to the filter and configured to detect a change in pressure from a first side of the filter to a second side of the filter (pressure sensors placed at opposite sides of the air filter and pressure difference across the air filter is measured to determine dirt level in the air filter,  [0009]); and
processing circuitry coupled to the pressure sensor assembly (controller connected to air filter frame in connection with the sensors, [0014]), the processing circuitry (controller) configured:
to collect pressure data from the pressure sensor assembly at a first
frequency (data measurer configured to measure data related to the air filter(pressure sensor data) and send the measured data to the controller, [0014]) and [0027]);
to store the historical pressure sensor data (historical sensor data, [0123]); and
to compare current pressure sensor data with historical pressure sensor
data (comparing first time pressure sensor reading to a threshold that is determined based on historical pressure sensor readings, [0123] and [0009]).
	Najafi et al. does not explicitly teach to generate historical pressure sensor data by analyzing the collected pressure sensor data at a second frequency that is different than the first frequency. However Najafi et al. explicitly teaches to analyze historical pressure sensor data to determine threshold in [0123]. But does not clearly teach at what frequency the historical pressure data was collected and what frequency the data was analyzed. 
	Wang teaches, to generate historical pressure sensor data by analyzing the collected pressure sensor data at a second frequency that is different than the first frequency (collecting real time sensor1 data in first frequency and transmitting and analyzing historical sensor data in second frequency which is different from the first frequency, [0027]).
	Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of detecting change in pressure from a first side of air filter to a second side of the air filter in the ventilation body, storing historical pressure sensor data and comparing current pressure sensor data to historical pressure sensor data as taught by Najafi et al. wherein the collected pressure sensor data is collected in first frequency that is different from the second frequency at which the historical pressure sensor data is generated and analyzed as taught by Wang to avoid over analyzing of the data because analyzing data at a higher frequency than collecting data will introduce computational burden on the processing circuitry.
Najafi et al. teach:
[0009] There are some sensors available in the market that can be attached to the air filter, or placed elsewhere in the forced air path. They use air pressure measured on one or both sides of the air filter to determine whether the air filter is clogged and needs to be replaced. The air pressure alone may not be an accurate method to detect whether the filter is dirty or clogged because the air pressure measurement can be affected by other factors such as opening and closing of the vents, variability of
the blower speed and external factors such as the temperature and humidity of the return air. The air pressure measurement is only valid when the HVAC system is in operation as the movement of air across the filter may result in a pressure difference if there is resistance to the airflow caused by a dirty filter.2

[0014] In a first aspect, a smart air filter housing is provided. The housing comprises an air filter frame suitable to being inserted into a return air chamber of an HVAC system, for containing an air filter; at least one data measurer connected to the air filter frame and configured to measure data related to the state of an air filter resident within the frame; a controller connected to the air filter frame, in communication with the at least one data measurer; a wireless communicator connected to the air filter frame, in communication with the controller; and a power connector, connected to the air filter
frame, configured to receive power from a power source suitable to powering the at least one data measurer and the wireless communicator.

[0027] In a further aspect, the step of sending readings from the data measurer to the wireless communicator comprises: sending the readings from the data measurer to a controller, and sending the readings from the controller to the wireless communicator.

[0123] The operational logic may determine a threshold for air filter blockage based on the historical sensor data. For example, the remote controller may compare the sensor readings over time and take action when the difference between a sensor reading at a first time and the sensor reading at a second time exceeds a threshold. In some embodiments, this threshold may be determined based on user feedback from past filter change incidents based on a user's visual inspection of the filter being changed.

	Wang teach:

[0027] FIG. 1 is a block diagram of a system 100 of adjusting data collection frequency according to one embodiment of the present disclosure. As illustrated in FIG. 1, the system 100 includes a server110, a gateway 120 and a sensor 130. The gateway 120 is communicated with the server 110 for data transmission. The sensor 130 is configured to transmit the sensor data 131 (e.g., stream sensor data)to the gateway 120, and the gateway 120 is transmits the sensor data 131 based on a first frequency(e.g., low frequency) to the server 110. The gateway 120 is triggered to transmit the sensor data and a historical sensor data based on a second frequency (e.g., high frequency) in case the server 110 or the gateway 120 detects an alert event when processing the sensor data. The historical sensor data134 is related to the alert event, so that the server 110 analyzes the historical sensor data to get a diagnostics on the alert event, where the second frequency is higher than the first frequency.

	Regarding claim 2 combination of Najafi et al. and Wang teach the system of claim1. In addition Najafi et al. teaches,  wherein the pressure sensor (pressure sensors, [0009]) assembly includes:
a first substrate on the first side of the filter (pressure sensor 224 connected to connector 212 in one side of the air filter [0009] and [0086]);
a first pressure sensor on the first substrate (pressure sensor 224 connected to connector 212 on one side of the air filter [0009] and [0086]);
a second substrate that is spaced from the first substrate, the second substrate being positioned on the second side of the filter (pressure sensor 226 connected to connector 214 on another side of the air filter [0009] and [0086]);
a second pressure sensor on the second substrate, the second pressure sensor electrically coupled to the first substrate (pressure sensor 226 connected to connector 214 on another side of the air filter [0009] and [0086]); and
a transceiver coupled to the first substrate and coupled to the first sensor and to the second sensor (wireless communicator connected to the air filter frame having pressure sensors 224-connector 212 and 226-connector 214 connected across the air filter,  [0014] and [0009]).

Regarding claim 3 combination of Najafi et al. and Wang teach the system of claim 2 . In addition Najafi et al. teaches,  the processing circuitry coupled to the first substrate, the first pressure sensor, the second pressure sensor, and the transceiver and the processing circuitry is configured to determine a pressure difference between the first pressure sensor and the second pressure sensor (“...the difference in the readings between the pressure in the first and second air pressure sensors 224,226 may be indicative of the dirtiness of the air filter...”, [0086], the pressure sensors are connected to the controller which transmit the measured pressure data to the wireless communicator, [0009] and [0014]).

Regarding claim 4 combination of Najafi et al. and Wang teach the system of claim 1 . In addition Najafi et al. teaches,  wherein the ventilation body includes a wall with a first opening on the first side of the filter and a second opening on the second side of the filter and the pressure sensor assembly includes a differential pressure sensor coupled to the first opening and the second opening (the pressure sensors are connected to connectors such that the pressure sensors are located on the plane of the first and second flow-through apertures of the air filter placed on the vent, [0086] and [0014]).
Regarding claim 8 Najafi et al. teaches, the system of claim 7 wherein the processing circuitry is configured to determine a pressure difference between the first pressure sensor and the second pressure sensor (difference in readings between first pressure sensor and second pressure sensor are determined, [0086]) and the processing circuitry is configured to periodically collect the pressure difference between the first pressure sensor and the second pressure sensor at a first frequency, store the pressure difference, and periodically compare the stored pressure difference (the difference in pressure determined based on collected pressure sensors data and are compared over time to thresholds wherein the threshold are determined based on historical pressure sensor data (stored historical pressure sensor data, [0123] and [0086]).
Najafi et al. does not explicitly teach the details of collecting a pressure difference at a first frequency and comparing stored pressure difference at a second frequency, the first frequency is more frequent than the second frequency. Najafi teaches about collecting pressure difference data and comparing the pressure difference data in [0014], [0027], [0086] and [0123].
Wang teaches, the first frequency is more frequent than the second frequency (data transmitted by sensor at first frequency and data analysis is performed at second frequency wherein the first frequency is different than the second frequency, [0027]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of detecting change in pressure from a first side of air filter to a second side of the air filter in the ventilation body, storing historical pressure sensor data and comparing current pressure sensor data to historical pressure sensor data as taught by Najafi et al. wherein the collected pressure sensor data is collected in first frequency that is different from the second frequency at which the pressure data is analyzed as taught by Wang to avoid over analyzing of the data because analyzing data at a higher frequency than collecting data will introduce computational burden on the processing circuitry.

Regarding claim 11 Najafi et al. teaches, A system, comprising:
a first ventilation body (vents, [0009]);
a first filter in the first ventilation body (air filter on the air path of the vent, [0009] and [0014]);
a first sensor on a first side of the first filter, the first sensor including a first opening that faces a first direction (pressure sensors placed at opposite sides of the air filter and pressure difference across the air filter is measured to determine dirt level in the air filter, [0009] and [0086]);
a second sensor on a second side of the first filter (another pressure sensor on another side of the air filter, [0009] and [0086]), the second sensor including a second opening that faces the first direction, the second sensor being spaced from the first sensor in a second direction that is transverse to the second direction ( the second pressure sensor is placed on the side or across the air filter  with respect to the first pressure sensor, [0009] and [0086]); and
processing circuitry coupled to the first sensor and the second sensor (controller connected to air filter frame connected to pressure sensors on either sides of the air filter, [0014] and [0009]), the
processing circuitry configured to:
collect data from the first sensor and the second sensor (data measurer/pressure sensors configured to measure data related to the air filter (pressure sensor data) and send the measured data to the controller, [0014]) and [0027]). 
Najafi et al. does not explicitly teach collecting first sensor and second sensor data at a first period. However Najafi et al. explicitly teaches to collect first and second sensor data in [0009], [0014] and [0086].
Wang teaches, collect data from the first sensor and the second sensor at a first period (transmitting sensor data at first frequency3, [0027]). 
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of collecting sensor data from two pressure sensors connected on either side of the air filter and transmitting the collected data to a controller (processing circuitry) as taught by Najafi et al. wherein data collected by first and second pressure sensors at first period as taught by Wang to ensure all the data are collected at the same time.

Regarding claim 12 combination of Najafi et al. and Wang teach the system of claim 11. In addition Najafi et al. teaches, further comprising a first substrate and a second substrate that is physically separate from the first substrate (pressure sensor 224 connected to connector 212 in one side of the air filter and pressure sensor 226 connected to connector 214 on another side (physically separate) of the air filter [0009] and [0086]), the first sensor is coupled to the first substrate and the second sensor is coupled to the second substrate (pressure sensor 224 connected to connector 212 in one side of the air filter and pressure sensor 226 connected to connector 214 on another side of the air filter [0009] and [0086]).

Regarding claim 13 combination of Najafi et al. and Wang teach the system of claim 11. In addition Najafi et al. teaches, wherein the processing circuitry is coupled to the first substrate (controller connected to pressure sensors 224 and 226 which are connected to connectors 212 and 214, [0014] and [0086]), the processing circuitry being configured to:
calculate a plurality of pressure differences (pressure difference across the pressure sensors are measured4, [0009], [0014] and [0086]);
compare ones of the plurality of pressure differences with a performance
threshold (comparing the pressure difference with threshold, [0121] and [0086] and [0009]); and
generate an interrupt in response to ones of the plurality of pressure differences exceeding the performance threshold (sending message to the user that pressure difference has exceeded the threshold, [0121]).

Regarding claim 14 combination of Najafi et al. and Wang teach the system of claim 13. In addition Najafi et al. teaches, a maintenance management electronic device that is configured to receive the interrupt from the processing circuitry (“...In some embodiments, a smart air filter system is provided to notify a user in the event of a determination of blockage in reference to a threshold. The system may be employed to provide command and status information to an HVAC control device that
controls the HVAC system and turns it on or off, or notifies a maintenance employee as to the status of an air filter”,  [0129]).

	Regarding claim 15 combination of Najafi et al. and Wang teach the system of claim 12. In addition Najafi et al. teaches a temperature sensor coupled to the first substrate (temperature sensor connected to connector instead of pressure sensor, [0010] and [0086]); and
a third substrate that is physically separate from the second substrate (the connecters are connected in either side of the air filter, this they are separate, [0086]), the processing circuitry being coupled to the third substrate (controller connected to the sensors connected to the connectors, [0014] and [0086]), the first substrate including a wireless transceiver configure to transmit the data from the first and second sensor to the processing circuitry (wireless communicator connected to the sensors wherein the wireless communicator transmit the collected sensor data to the controller, [0014] and [0027]), the processing circuitry configured to:
calculate a plurality of pressure differences (pressure sensors 224 and 226 readings are taken and corresponding pressure differences are collected, [0086] and [0009]);
compare each of the plurality of pressure differences with a performance
threshold in light of a current temperature (difference between the pressure sensors’ readings are compared to the threshold, while also considering the temperature across the air filter/return air, [0123] and [0009]); and
generate an interrupt in response to one of the plurality of threshold pressure differences exceeding the performance threshold (alerting the user/ maintenance when pressure difference exceeds threshold, [0123] and [0129]).

Regarding claim 16 combination of Najafi et al. and Wang teach the system of claim 11. In addition Najafi et al. teaches,  a second ventilation body (vents, [0009]);
a second filter in the second ventilation body (air filter on the air path of the vent5, [0009] and [0014]);
a third sensor on a first side of the second filter, the third sensor including a third opening that faces a third direction (pressure sensors placed at opposite sides of the air filter and pressure difference across the air filter is measured to determine dirt level in the air filter,  [0009]);
a fourth sensor on a second side of the second filter, the fourth sensor including a fourth opening that faces the third direction, the fourth sensor being spaced from the third sensor in a fourth direction that is transverse to the third direction (pressure sensors placed at opposite sides of the air filter and pressure difference across the air filter is measured to determine dirt level in the air filter,  [0009]); and
processing circuitry coupled to the third sensor and the fourth sensor (controller connected to air filter frame in connection with the sensors, [0014]), the
processing circuitry configured to:
collect data from the third sensor and the fourth sensor at a second period (data measurer configured to measure data related to the air filter, (pressure sensor data)and the measured data to the controller, [0014]) and [0027]);
determine a first pressure difference between the first and second sensor (pressure difference between the pressure sensors are determined, [0009] and [0086]);
and
determine a second pressure difference between the third and fourth
sensor (pressure difference between the pressure sensors are determined6, [0009] and [0086]).
	Regarding claim 17 combination of Najafi et al. and Wang teach the system of claim 16. In addition Najafi et al. teaches, a remote data management
device, the processing circuitry being configured to transmit the first pressure difference and the second pressure difference to the remote data management device (pressure differences are sent to the controller which forwards the differences to a remote controller,  [0129], [0079] and [0086], see also [0027]).

Regarding claim 18 combination of Najafi et al. and Wang teach the system of claim 16. In addition Najafi et al. teaches a remote data management device that includes the processing circuitry (remote controller – processing circuitry, [0129], [0079] and [0086], see also [0027]).

Regarding claim 19 combination of Najafi et al. and Wang teach the system of claim 18. In addition Najafi et al. teaches wherein the processing circuitry is configured to compare the first pressure difference and the second pressure difference to a respective filter contamination threshold and to generate an alert in response to the first or second pressure difference exceeding the respective filter contamination threshold (when the difference between the pressure sensors exceeds a threshold, an alert is sent to the user/ maintenance personnel, [0123] and [0121]).
Regarding claim 20 combination of Najafi et al. and Wang teach the system of claim 19. In addition Najafi et al. teaches a remote maintenance server that is configured to receive the alert and activate a notification system for a system maintenance user to visit the first or second filter (“...In some embodiments, a smart air filter system is provided to notify a user in the event of a determination of blockage in reference to a threshold. The system may be employed to provide command and status information to an HVAC control device that controls the HVAC system and turns it on or off, or notifies a maintenance employee as to the status of an air filter”, [0129], the remote controller coordinating operation of the HVAC system including air filter may be a server or group of servers, [0127] and [0121]).

Regarding claim 24 combination of Najafi et al. and Wang teach the system of claim 16. In addition Najafi et al. teaches the processing circuitry is configured to
collect ventilation health data about the first and second ventilation body by collecting the first pressure difference and the second pressure difference at a first frequency7 (pressure difference across the air filter between the pressure sensors are determined8, [0009] and [0086], storing the collected first and second pressure differences with time stamps (storing the pressure differences over time (timestamp), [0123]), and evaluating the stored first and second pressure differences at a second frequency (Wang teaches in [0027]) data collected at first frequency is analyzed at second frequency, first and second frequency are different).
Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Najafi et al. (US 20190083917 A1) in view of Wang et al. (US 20170222866 A1) and Cluff et al. (US 20190310005 A1). 
Regarding claim 9 combination of Najafi et al. and Wang teach the system of claim 7. 
Neither in combination nor individually Najafi et al. and Wang teach averaging a plurality of sequentially collected pressure differences between the pressure sensors and analyzing the pressure differences to determine a threshold reduced pressure difference for the filter. However Najafi et al. explicitly teaches the processing circuitry collect pressure differences across the air filter in [0014], [0086] and [0123]. 
Cluff et al. teaches, average a plurality of sequentially collected pressure differences between the first pressure sensor and the second pressure sensor to generate a plurality of average pressure differences of the filter and the plurality of average pressure differences are analyzed to determine a threshold reduced pressure difference for the filter (determining a condition dependent threshold across the compressor (air filter in view of Najafi et al.) based on averaging the pressure difference across the compressor9, [0006]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the system as taught by combination of Najafi et al. and Wang to determine threshold based on average pressure differences across an HVAC component as taught by Cluff et al. to determine an appropriate threshold that is suitable for the system since the threshold is determined based on system data.  
	Cluff et al. teach:
[0006] In one or more embodiments of any of the foregoing embodiments, the condition of the determining the condition-dependent threshold restart pressure-difference across the compressor comprises one or more of:..... operating pressure difference average operating pressure difference across the compressor across the compressor immediately prior to shutdown of the compressor;.....


Regarding claim 10 combination of Najafi et al., Wang and Cluff et al. teach the system of claim 9. In addition Najafi et al. teaches, the processing circuitry is configured to compare a current pressure difference with the threshold reduced pressure difference and to generate an interrupt in response to the current pressure difference exceeding the threshold contamination pressure difference (when the difference between the pressure sensors exceeds a threshold, an alert is sent to the user/ maintenance personnel, [0123], [0121] and [0086]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Najafi et al. (US 20190083917 A1) in view of Wang et al. (US 20170222866 A1) and Beier (US 20150052978 A1). 
Regarding claim 21 combination of Najafi et al. and Wang teach the system of 20.
Neither in combination nor individually Najafi et al. and Wang teach the remote maintenance server is configured to store a filter type and filter features for each filter and calculates a replacement date for each filter in response to the filter type and features. However Najafi et al. explicitly teaches a remote maintenance server in [0127].
Beier teaches, configured to store a filter type and filter features for each filter and calculates a replacement date for each filter in response to the filter type and features (“...A representative filter may be employed to determine a predicted expiration time of a filter, currently in use. The representative filter may include a similar characteristic as a monitored filter in use. This similar characteristic may include a filter type, filter size, filter manufacturer, filter environment, time of year and the like. This data may be compiled to determine a predicted expiration time of a monitored filter with at least one similar characteristic based upon the prior historical data,”, [0033]). 
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the system including a maintenance server as taught by combination of Najafi et al. and Wang wherein the maintenance server stores a filter type and filter features to determine a replace data for the filter based on filter data as taught by Beier to provide proper guidance for replacing the air filter. 
Claim 22-23 is rejected under 35 U.S.C. 103 as being unpatentable over Najafi et al. (US 20190083917 A1) in view of Wang et al. (US 20170222866 A1) and Beier (US 20150052978 A1) and Kent et al. (US 20190155805 A1).
Regarding claim 22 combination of Najafi et al., Wang and Beier teach the system of claim 21. In addition Najafi et al. teaches, wherein the remote maintenance server is configured to periodically collect the first pressure difference and the second pressure difference (the maintenance server over time collects the pressure differences between the pressor sensors placed across the air filter, [0086], [0108] and [0127]), store the first pressure difference with a first time stamp, and store the second pressure difference with a second time stamp (determining and storing the pressure differences for air filter in vent based on collected pressure sensors’ data at certain intervals [0115] and [0123]10). 
Neither in combination nor individually Najafi et al., Wang and Beier teach to generate a first historical pressure difference table for the first vent and a second historical pressure difference table for the second vent. However Najafi et al. explicitly teaches to store historical pressure sensor data in [0123]-[0124] but teach the format of storing the historical sensor data.
Kent teaches, generate a first historical pressure difference table for the first vent and a second historical pressure difference table for the second vent (storing the received input data (including pressure difference in view of Najafi et al.) in column or row-oriented configuration such as the periodic table, [0037] and [0038]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the pressure differences data for corresponding vents collected by the maintenance server as taught by the combination of Najafi et al., Wang and Beier to store the collected data in a table format as taught Kent et al. as backup if or some reason the real time data gets unreliable as mentioned by Kent et al. in [0037]. 
Kent et al. teach:
[0037] In operation, the input data application process 112 can be configured to receive input data from a source (e.g., a securities trading data source), apply schema-specified, generated code to format the logged data as it's being prepared for output to the log file 114 and store the received data in the sequential, row-oriented log file 114 via an optional data logging process. In some implementations, the data logging process can include a daemon, or background process task, that is configured to log raw input data received from the application process 112 to the sequential, row-oriented log files on disk and/or a shared memory queue (e.g., for sending data to the multicast publisher 118). Logging raw input data to log files can additionally serve to provide a backup copy of data that can be used in the event that downstream processing of the input data is halted or interrupted or otherwise becomes unreliable.

[0038] A data log tailer 116 can be configured to access the sequential, row-oriented log file(s) 114 to retrieve input data logged by the data logging process. In some implementations, the data log tailer116 can be configured to perform strict byte reading and transmission (e.g., to the data import server120). The data import server 120 can be configured to store the input data into one or more corresponding data stores such as the periodic table data store 122 in a column-oriented configuration. The periodic table data store 122 can be used to store data that is being received within a time period (e.g., a minute, an hour, a day, etc.) and which may be later processed and stored in a data store of the long-term file server 108....

	Regarding claim 23 combination of Najafi et al., Wang, Beier and Kent the system of claim 22. In addition Najafi et al. teaches, wherein the remote maintenance server is configured to compare a recently collected first pressure difference with the first historical pressure difference table and to compare a recently collected second pressure difference with the second historical pressure difference table (the pressure differences are compared to threshold which is determined based on historical pressure sensor data, [0123] and [0124]) as part of the calculating of the replacement date (Beier teaches in [0033]) based on collected filter data (including comparing pressure sensor difference to threshold determined based on historical data as taught by Najafi et al.), replacement date of the filter is determined). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hutz (US 20210071885 A1) teaches a system monitoring air filter performance by a building automation system my comparing air pressure level to expected air pressure levels and determining when to replace the filter based on data comparison. 
Song et al. (US 20210063038 A1) teach a system for monitoring air filter performance based on pressure sensor readings and force sensor readings of the air filter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANZUMAN SHARMIN/Examiner, Art Unit 2115                                                                                                                                                                                                        



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Pressure sensor data in view of Najafi et al. [0009]. 
        2 See also [0086]
        3 Data from both the sensors (in view of Najafi et al.) are collected at the same time (first frequency). 
        4 Plurality of the pressure sensors’ readings are collected several times therefore pressure difference will be calculated for each of the pair of readings for plurality of the sensors.  
        5 Someone of ordinary skill in the art can apply the concept of air filter in a vent to multiple air filters in multiple vents with reasonable expectation of success, 
        6 Plurality of the pressure sensors’ readings are collected several times therefore pressure difference will be calculated for each of the pair of readings for plurality of the sensors.  
        7 In view of Wang sensor readings are taken in first frequency and the sensor readings are analyzed such as determining pressure difference at a second frequency, see [0027] of Wang. 
        8 Plurality of the pressure sensors’ readings are collected several times therefore pressure difference will be calculated for each of the pair of readings for plurality of the sensors.  
        9 Someone of ordinary skill in the art can apply the concept of determining condition dependent threshold for compressor by averaging pressure differences across the compressor and use the same concept by substituting compressor with air filter for determining threshold to obtain predictable results since both the components (compressor and air filter) are HVAC components. See MPEP 2143.I.(B). 
        10 Plurality of the pressure sensors’ readings are collected several times therefore pressure difference will be calculated for each of the pair of readings for plurality of the sensors in plurality of vents